EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Bauman on May 11, 2022.
The application has been amended as follows: 
2.1. Claim 10 has been amended as follows:
--10. (Currently amended) A method for shielding electromagnetic interference in an electronic package, said method comprising:
(a) providing:
		(i) a heat-generating electronic component;
		(ii) a heat dissipation member; and 
		(iii) an interference member comprising a polymer matrix and a heterogeneous particulate filler effective to suppress electromagnetic interference, the heterogeneous particulate filler being dispersed in said polymer matrix at [30-50%] 40-50% by volume, said heterogeneous particulate filler including substantially spherical alumina particles having an aspect ratio of between 0.8-1.2 and a median spherical particle diameter, and boron nitride platelet particles having a length, a width, a thickness, and a median platelet particle diameter, wherein said platelet length and platelet width are each greater than said platelet thickness, said boron nitride platelet particles having an aspect ratio of at least 10, a volumetric loading ratio of said boron nitride platelet particles to said substantially spherical alumina particles being between 0.1:1 and 0.2:1, and a particle diameter ratio of said medium platelet particle diameter to said medium spherical diameter between 1:1 and 10:1; and
	(b) arranging said interface member between said heat-generating electronic component and said heat dissipation member along a thermal dissipation pathway from said heat-generating electronic component to said heat dissipation member, wherein said interface member exhibits a thermal conductivity of at least 0.5 W/m·K, a bulk hardness of between 10-70 Shore 00 at 20°C, and an electromagnetic interference suppression of at least 10% along said thermal dissipation pathway.--
2.2. Claim 19 has been canceled.
2.3. Claim 16, line 2, “said platelet particles” has been replaced with --boron nitride platelet particles--
2.4. Claim 17, line 2, “said platelet particles” has been replaced with --boron nitride platelet particles--
2.5. Claim 20 is newly added:
--20. (New) A method for shielding electromagnetic interference in an electronic package, said method comprising:
(a) providing:
		(i) a heat-generating electronic component;
		(ii) a heat dissipation member; and 
		(iii) an interference member comprising a polymer matrix and a heterogeneous particulate filler effective to suppress electromagnetic interference, the heterogeneous particulate filler being dispersed in said polymer matrix at 25-45% by volume, said heterogeneous particulate filler including substantially spherical alumina particles having an aspect ratio of between 0.8-1.2 and a median spherical particle diameter, and graphene platelet particles having a length, a width, a thickness, and a median platelet particle diameter, wherein said platelet length and platelet width are each greater than said platelet thickness, said graphene platelet particles having an aspect ratio of at least 10, a volumetric loading ratio of said graphene platelet particles to said substantially spherical alumina particles being between 0.1:1 and 0.2:1, and a particle diameter ratio of said medium platelet particle diameter to said medium spherical diameter between 1:1 and 10:1; and
	(b) arranging said interface member between said heat-generating electronic component and said heat dissipation member along a thermal dissipation pathway from said heat-generating electronic component to said heat dissipation member, wherein said interface member exhibits a thermal conductivity of at least 0.5 W/m·K, a bulk hardness of between 10-70 Shore 00 at 20°C, and an electromagnetic interference suppression of at least 10% along said thermal dissipation pathway.--
2.6. Claim 21 is newly added:
--21. (New) The method for shielding electromagnetic interference as in Claim 20, including arranging said interface member in contact with at least one of said heat-generating electronic component and said heat-dissipation member.--
2.7. Claim 22 is newly added:
--22. (New) The method for shielding electromagnetic interference as in Claim 21, including arranging said interface member in contact with both of said heat- generating electronic component and said heat-dissipation member.--
2.8. Claim 23 is newly added:
--23. (Previously Presented) The method for shielding electromagnetic interference as in Claim 20, including operating said electronic component to emit electromagnetic radiation in a range of 1-10 GHz.--
2.9. Claim 24 is newly added:
--24. (Previously Presented) The method for shielding electromagnetic interference as in Claim 23 wherein said interface member exhibits an electromagnetic radiation absorption of at least one dB/in at 2.4 GHz.--
2.10. Claim 25 is newly added:
--25. (Previously Presented) The method for shielding electromagnetic interference as in Claim 24 wherein said interface member exhibits an electromagnetic radiation absorption of at least 10 db/in at 2.4 GHz.--
211. Claim 26 is newly added:
--26. (Previously Presented) The method for shielding electromagnetic interference as in Claim 20 wherein said graphene platelet particles have an aspect ratio of at least 100.--
2.10. Claim 27 is newly added:
	--27. (Previously Presented) The method for shielding electromagnetic interference as in Claim 26 wherein said length and said width of said graphene platelet particles are about equal.—
2.11. Claim 28 is newly added:
	--28. (Previously Presented) The method for shielding electromagnetic interference as in Claim 20 wherein said polymer matrix is a thermoplastic elastomer.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in their present amended form have overcome the obviousness rejection over Bunyan et al in view of Fukuoka et al in evidence of McCullough or Kikuchi et al.  Applicants have shown in Figures 5-6 that a thermal interface member comprising both spherical alumina particles and boron nitride platelet particles in the range of 40-50% volume, having the volumetric loading ratio and particle diameter ratio with the ranges in the instant claims provide increased conductivity compared to a thermal interface material comprising either spherical alumina particles or boron nitride platelet particles or comprising the volumetric loading ratio or particle diameter outside of the claimed range.  Applicants have shown in Figures 7-11 that a thermal interface member comprising both spherical alumina particles and graphene platelet particles in the range of 25-45% volume, having the volumetric loading ratio and particle diameter ratio within the ranges in the instant claims provide increased thermal conductivity and shield of electromagnetic interference compared to a thermal interface material comprising either spherical alumina particles or graphene platelet particles or comprising the volumetric loading ratio or particle diameter outside of the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 12, 2022